J. S48019/16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
                 v.                     :
                                        :
CAMERON PHILLIP REIHNER                 :
         Appellant                      :
                                        :     No. 1406 WDA 2015

          Appeal from the Judgment of Sentence March 30, 2015
           In the Court of Common Pleas of Washington County
             Criminal Division No(s): CP-63-CR-0002613-2012


BEFORE: BOWES, DUBOW, and MUSMANNO, JJ.

MEMORANDUM BY DUBOW, J.:                    FILED SEPTEMBER 07, 2016

      Appellant, Cameron Phillip Reihner, appeals from the Judgment of

Sentence entered in the Washington County Court of Common Pleas

following his jury trial and conviction of one count of Aggravated Assault—

Causing Serious Bodily Injury, two counts of Aggravated Assault—Causing

Bodily Injury with a Deadly Weapon, two counts of Simple Assault—Causing

Bodily Injury, two counts of Simple Assault—Negligently Causing Bodily

Injury with a Deadly Weapon, one count of Recklessly Endangering Another
                                                                    1
Person, and one count of Disorderly Conduct—Engage in Fighting.         We

affirm.



1
  18 Pa.C.S. § 2702(a)(1), 18 Pa.C.S. § 2702(a)(4), 18 Pa.C.S. §
2701(a)(1), 18 Pa.C.S. § 2701(a)(2), 18 Pa.C.S. § 2705, 18 Pa.C.S. §
5503(a)(1), respectively.
J.S48019/16

      The trial court set forth the facts as established at trial as follows:

         During the trial conducted January 13, 2014, through
         January 15, 2014, the jury heard evidence detailing that
         early in the morning on June 23, 2012, [Appellant] and his
         fellow actors, following a verbal altercation with Johathan
         Irizzary (hereinafter “Jonathan”) and Stephen Irizzary
         (hereinafter “Stephen”) at a Denny’s restaurant in West
         Washington, Canton Township, followed Jonathan and
         Stephen to Jonathan’s home in Houston, Pennsylvania.
         Witnesses identified [Appellant] as being the driver of a
         silver or gray car, and that another, darker colored car was
         following that car.     [Appellant] and others confronted
         Jonathan and Stephen in front of the house, and Stephen
         followed the vehicles on foot around the block. Stephen
         approached the gray car and was then assaulted by an
         unknown member of the group with a baseball bat, and
         while attempting to come to his brother’s aid, Jonathan
         was attacked by [Appellant] and other members of the
         group coming from the direction of the darker car—some
         (including [Appellant]) also wielding baseball bats.
         [Appellant] hit Jonathan in the face with the baseball bat.
         Jonathan began to bleed, and then asked [Appellant] to
         stop. [Appellant] and the others did not stop, but rather
         continued to strike Jonathan with baseball bats and kick
         him when he was on the ground, causing Jonathan to
         suffer serious injuries, including facial fractures, a
         fractured ankle, and partial loss of sight. Stephen suffered
         less severe injuries during his altercation, and refused
         medical treatment.

Trial Ct. Op., 1/26/16, at 7-8 (footnotes omitted).

      Following Appellant’s January 15, 2014 conviction, Appellant filed a

Motion for Extraordinary Relief on November 5, 2014. The trial court denied

the Motion on February 4, 2015.        The trial court sentenced Appellant on

March 30, 2015 to an aggregate term of eight and three-quarters years’ to

seventeen and a half years’ incarceration.




                                      -2-
J.S48019/16

      On April 9, 2015, Appellant filed a Post-Sentence Motion for Arrest of

Judgment and/or a New Trial and/or Modification of Sentence.              The trial

court denied the Motion on August 19, 2015.          Appellant timely appealed.

Both Appellant and the trial court complied with Pa.R.A.P. 1925.

      In his sole issue on appeal, Appellant challenges the sufficiency of the

evidence presented by the Commonwealth “to establish that [Appellant] was

the actor, or an accomplice or co-conspirator of the actor(s), who committed

any   offense   where     Stephen   Irizzary   was   the   victim/complainant?”

Appellant’s Brief at 3.    Appellant claims that, based on Commonwealth’s

evidence, it is as just as likely that Appellant participated in one assault

committed by a single group of men acting in concert as it is that there were

two separate independent assaults. Id. at 20. Under Appellant’s alternate

theory, he was only involved in the altercation with Jonathan Irizzary and,

therefore, the convictions relating to Stephen Irizzary,2 and predicated solely

on accomplice liability, cannot stand. Id. at 20-21.

      “A claim challenging the sufficiency of the evidence is a question of

law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In

2
  Although not explicitly stated by Appellant, we infer from Appellant’s Brief
that he is referring to his conviction for Simple Assault, 18 Pa.C.S. §
2701(a)(1), and Recklessly Endangering Another Person, 18 Pa.C.S. § 2705.



                                     -3-
J.S48019/16

         applying the above test, we may not weigh the evidence
         and substitute our judgment for the fact-finder.           In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.      Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter
         of law no probability of fact may be drawn from the
         combined circumstances. The Commonwealth may sustain
         its burden of proving every element of the crime beyond a
         reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire
         record must be evaluated and all evidence actually
         received must be considered. Finally, the finder of fact
         while passing upon the credibility of witnesses and the
         weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014),

appeal denied, 95 A.3d 275 (Pa. 2014).

      The Commonwealth pursued the charges against Appellant as they

related to Stephen Irizzary under the theory of accomplice liability.       A

conviction based on accomplice liability requires the fact-finder to determine

that “with the intent of promoting or facilitating the commission of the

crime,” Appellant “aid[ed] or agree[d] or attempt[ed] to aid” another person

in planning or committing a crime. See 18 Pa.C.S. § 306(c). Accomplice

liability can be proven by a showing of “the least degree of concert or

collusion” between the accomplice and the principal.      Commonwealth v.

Murphy, 795 A.2d 1025, 1034 (Pa. Super. 2002).

      For Appellant to be convicted of Simple Assault, Section 2701(a)(1) of

the Crimes Code requires that the Commonwealth prove that Appellant



                                     -4-
J.S48019/16

“attempt[ed] to cause or intentionally, knowingly or recklessly cause[d]

bodily injury to another.” 18 Pa.C.S. § 2701(a)(1).    To be found guilty of

Recklessly Endangering Another Person, the Commonwealth was required to

prove that Appellant “engage[d] in conduct which place[d] or may [have

placed] another person in danger of death or serious bodily injury.”       18

Pa.C.S. § 2705.

     With respect to Appellant’s sufficiency of the evidence claims, the trial

court opined as follows:

        At [Appellant’s] trial, the witnesses stated that, following
        the altercation at Denny’s, the same individuals, including
        [Appellant], followed them home in a sliver or gray car,
        with multiple witnesses identifying [Appellant] as being in
        that car with others, and at least one witness identified
        [Appellant] as the driver.      Testimony showed that a
        second, darker colored car also followed the victims.
        When Stephen followed the silver car through the
        neighborhood, it pulled off the road, near where another
        car was waiting. Stephen was attacked by one of the
        occupants of the other, darker car, said attacker wielding a
        baseball bat as a weapon, and striking Stephen with that
        weapon. Jonathan then attempted to come to Stephen’s
        aid, and before he reached his brother, he was attacked
        and severely beaten by [Appellant] and several other
        individuals, some of whom, including [Appellant], were
        also wielding baseball bats as weapons.

        Given the evidence provided at trial, it is patently
        reasonable to draw the inferences that one of the actors
        “attempt[ed] to cause or intentionally, knowingly or
        recklessly cause[d] bodily injury” to Stephen, that one of
        the actors “engage[d] in conduct which place[d]” Stephen
        “in danger of death or serious bodily injury,” and that
        [Appellant], by driving at least some of the other actors to
        the victim’s home, and his participation in the attack
        against Jonathan, (1) “promote[d] or facilitate[d] the
        commission of the crime,” namely the assault and reckless


                                    -5-
J.S48019/16

         endangerment against Stephen, and (2) acted in “the least
         degree of concert or collusion” with the individual who
         actually attacked Stephen with a baseball bat. As such the
         evidence was sufficient to support [Appellant’s] conviction
         of the charges, including those counts listing Stephen as
         the victim.

Trial Ct. Op. at 9-10 (footnotes omitted).

      We agree with the trial court that the Commonwealth presented

sufficient evidence to enable the jury to find every element of Simple Assault

and Recklessly Endangering Another Person beyond a reasonable doubt,3

and to convict Appellant based on the theory of accomplice liability.      As

recounted supra, the evidence adduced at trial indicates that Appellant, as

either a passenger or the driver of the lighter colored vehicle, promoted or

facilitated the commission of the crimes of Simple Assault and Reckless

Endangerment against Stephen Irizzary, and that Appellant acted in concert

or colluded with the person who attacked Stephen Irizzary with a baseball

bat. Therefore, we affirm Appellant’s Judgment of Sentence.

      Judgment of Sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/7/2016

3
 In fact, Appellant concedes this point in his Brief. See Appellant’s Brief at
18.



                                     -6-